NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to.
 Claims 3 and 12 have been cancelled.  
Claims 25 and 26 are new.  
Claims 1-2, 4-11 and 13-26 are pending in the Application.

Continuity/ priority Information
The present Application 16377704, filed 04/08/2019 Claims Priority from
Provisional Application 62657611, filed 04/13/2018.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview (via Email) with Applicant's representative Jeff Leuschner on August 20, 2021.

The application has been amended as follows: 
Claim 1 (Previously Presented): A method performed by a network device, the method comprising:
encoding each information block of             
                m
            
         information blocks to obtain a respective encoded code block, wherein             
                m
                >
                1
            
        ;
transmitting the             
                m
            
         encoded code blocks;
            
                N
            
         parity blocks from the             
                m
            
         information blocks, wherein each one of the             
                N
            
         parity blocks is generated by an XOR operation of a respective set of             
                m
            
         words, wherein each one of the             
                m
            
         words is either the same as a respective one of the             
                m
            
         information blocks or a result of a cyclic shift of the respective one of the             
                m
            
         information blocks, and wherein for at least one of the             
                N
            
         parity blocks: at least one of the             
                m
            
         words is the result of a cyclic shift of one of the             
                m
            
         information blocks, wherein             
                1
                <
                N
                ≤
                m
            
        ;
encoding each parity block of the             
                N
            
         parity blocks to obtain             
                N
            
         encoded parity code blocks; and
transmitting the             
                N
            
         encoded parity code blocks.
Claim 2 (Original): The method of claim 1, wherein after transmitting the             
                m
            
         encoded code blocks, the method further comprises: receiving a feedback message indicating a quantity             
                N
            
         of failed code blocks, without identifying which ones of the             
                m
            
         encoded code blocks were unsuccessfully decoded. 
Claim 3 (Canceled) 
Claim 4 (Currently Amended): The method of claim 1, wherein the cyclic shift applied to an information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
         to compute a parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
         is different from the cyclic shift applied to [[that]] the information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
         to compute each other parity block             
                
                    
                        P
                    
                    
                        h
                        ≠
                        j
                    
                
            
        . 
Claim 5 (Previously Presented): The method of claim 1, wherein for each parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
        ,             
                1
                ≤
                j
                ≤
                N
            
        : the cyclic shift applied to each information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
        ,             
                1
                ≤
                i
                ≤
                m
            
         to compute parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
         is a function of             
                j
            
         and             
                i
            
        . 
Claim 6 (Original): The method of claim 5, wherein for each parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
        ,             
                1
                ≤
                j
                ≤
                N
            
        : the cyclic shift applied to each information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
        ,             
                1
                ≤
                i
                ≤
                m
            
         to compute parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
         is based on a function of             
                j
            
         multiplied by a function of             
                i
            
        . 
Claim 7 (Original): The method of claim 1, wherein the method further comprises:
            
                
                    
                        N
                    
                    
                        1
                    
                
                ≤
                N
            
         new parity blocks from the             
                N
            
         parity blocks by, for each one of the             
                
                    
                        N
                    
                    
                        1
                    
                
            
         new parity blocks, performing an XOR operation on all of the             
                N
            
         parity blocks or cyclic shifts thereof;
encoding each one of the new parity blocks to obtain             
                
                    
                        N
                    
                    
                        1
                    
                
            
         new encoded parity code blocks; and
transmitting the             
                
                    
                        N
                    
                    
                        1
                    
                
            
         new encoded parity code blocks.
Claim 8 (Original): The method of claim 7, wherein after transmitting the             
                N
            
         encoded parity code blocks, the method further comprises: receiving a feedback message indicating a quantity             
                
                    
                        N
                    
                    
                        1
                    
                
            
         of failed parity blocks, without identifying which ones of the parity blocks were unsuccessfully decoded.
Claim 9 (Original): The method of claim 1, wherein each code block is a transport block.
Claim 10 (Previously Presented): A network device comprising:
a transmitter and an encoder;
the encoder to: receive bits partitioned into             
                m
            
         information blocks, and encode each information block of the             
                m
            
         information blocks to obtain a respective encoded code block, wherein             
                m
                >
                1
            
        ;
the transmitter to transmit the             
                m
            
         encoded code blocks;
the encoder further to compute             
                N
            
         parity blocks from the             
                m
            
         information blocks, wherein each one of the             
                N
            
         parity blocks is to be generated by an XOR operation of a respective set of             
                m
            
         words, wherein each one of the             
                m
            
         words is either the same as a respective one of the             
                m
            
         information blocks or a result of a cyclic shift of the respective one of the             
                m
            
         information blocks, and wherein for at least one of the             
                N
            
         parity blocks: at least one of the             
                m
            
         words is the result of a cyclic shift of one of the             
                m
            
         information blocks, wherein             
                1
                <
                N
                ≤
                m
            
        ;
            
                N
            
         parity blocks to obtain             
                N
            
         encoded parity code blocks; and
the transmitter further to transmit the             
                N
            
         encoded parity code blocks.
Claim 11 (Original): The network device of claim 10, further comprising a receiver, and wherein upon unsuccessful decoding of             
                N
            
         encoded code blocks the receiver is to receive a feedback message indicating a quantity             
                N
            
         of failed code blocks, and wherein the feedback message does not identify which ones of the             
                m
            
         encoded code blocks were unsuccessfully decoded.
Claim 12 (Canceled)
Claim 13 (Currently Amended): The network device of claim 10, wherein the cyclic shift to be applied to an information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
         to compute a parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
         is different from the cyclic shift to be applied to [[that]] the information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
         to compute each other parity block             
                
                    
                        P
                    
                    
                        h
                        ≠
                        j
                    
                
            
        . 
Claim 14 (Previously Presented): The network device of claim 10, wherein for each parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
        ,             
                1
                ≤
                j
                ≤
                N
            
        : the cyclic shift to be applied to each information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
        ,             
                1
                ≤
                i
                ≤
                m
            
         to compute parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
         is a function of             
                j
            
         and             
                i
            
        .  
Claim 15 (Original): The network device of claim 14, wherein for each parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
        ,             
                1
                ≤
                j
                ≤
                N
            
        : the cyclic shift to be applied to each information block             
                
                    
                        C
                    
                    
                        i
                    
                
            
        ,             
                1
                ≤
                i
                ≤
                m
            
         to compute parity block             
                
                    
                        P
                    
                    
                        j
                    
                
            
         is based on a function of             
                j
            
         multiplied by a function of             
                i
            
        .
Claim 16 (Original): The network device of claim 10, wherein the encoder is further to: (i) compute             
                
                    
                        N
                    
                    
                        1
                    
                
                ≤
                N
            
         new parity blocks from the             
                N
            
         parity blocks by, for each one of the             
                
                    
                        N
                    
                    
                        1
                    
                
            
         new parity blocks, performing an XOR operation on all of the             
                N
            
         parity blocks or cyclic shifts thereof; and (ii) encode each one of the new parity blocks to obtain             
                
                    
                        N
                    
                    
                        1
                    
                
            
         new encoded parity code blocks; and wherein the transmitter is further to transmit the             
                
                    
                        N
                    
                    
                        1
                    
                
            
         new encoded parity code blocks.
            
                N
            
         encoded parity code blocks have been transmitted, and upon             
                
                    
                        N
                    
                    
                        1
                    
                
            
         failed parity blocks, the receiver is to receive a feedback message indicating a quantity             
                
                    
                        N
                    
                    
                        1
                    
                
            
         of failed parity blocks, wherein the feedback message does not identify which ones of the parity blocks were unsuccessfully decoded.
Claim 18 (Original): The network device of claim 10, wherein each code block is a transport block. 
Claim 19 (Previously Presented): A method performed by a network device, the method comprising:
receiving             
                m
            
         encoded code blocks, each one of the             
                m
            
         encoded code blocks corresponding to a respective information block that has been encoded, wherein             
                m
                >
                1
            
        ;
decoding the             
                m
            
         encoded code blocks;
in response to the decoding resulting in             
                N
                ≤
                m
            
         incorrectly decoded information blocks: 
transmitting feedback indicating that there was a quantity             
                N
            
         of incorrectly decoded information blocks, without identifying which ones of the             
                m
            
         encoded code blocks were incorrectly decoded;
receiving encoded parity blocks, wherein the number of the encoded parity blocks received equals the quantity             
                N
            
         indicated in the feedback;
decoding the             
                N
            
         encoded parity blocks to obtain             
                N
            
         parity blocks;
decoding the             
                N
            
         incorrectly decoded information blocks using the             
                N
            
         parity blocks.
Claim 20 (Original): The method of claim 19, wherein decoding the             
                N
            
         incorrectly decoded information blocks using the             
                N
            
         parity blocks comprises:
            
                N
            
         parity blocks: XORing the parity block with each correctly decoded information block or with a cyclic shifted version of the correctly decoded information block.
Claim 21 (Original): The method of claim 20, wherein decoding the             
                N
            
         incorrectly decoded information blocks using the             
                N
            
         parity blocks comprises: recursively calling a decoding function, wherein in each of a plurality of recursions of the decoding function, pairs of input parity blocks are cyclic shifted and XOR’d together. 
Claim 22 (Previously Presented): A network device comprising:
a transmitter, a receiver, and a decoder;
the receiver to receive             
                m
            
         encoded blocks, each one of the             
                m
            
         encoded blocks corresponding to a respective information block that has been encoded, wherein             
                m
                >
                1
            
        ;
the decoder to decode the             
                m
            
         encoded blocks;
in response to the decoding resulting in             
                N
                ≤
                m
            
         incorrectly decoded information blocks: 
the transmitter to transmit feedback indicating that there was a quantity             
                N
            
         of incorrectly decoded information blocks, without identifying which ones of the             
                m
            
         encoded blocks were incorrectly decoded;
the receiver to receive encoded parity blocks, wherein the number of the encoded parity blocks received equals the quantity             
                N
            
         indicated in the feedback;
the decoder to decode the             
                N
            
         encoded parity blocks to obtain             
                N
            
         parity blocks;
the decoder further to decode the             
                N
            
         incorrectly decoded information blocks using the             
                N
            
         parity blocks.
            
                N
            
         incorrectly decoded information blocks by performing operations comprising for each one of the             
                N
            
         parity blocks: XORing the parity block with each correctly decoded information block or with a cyclic shifted version of the correctly decoded information block.
Claim 24 (Original): The network device of claim 23, wherein the decoder is to decode the             
                N
            
         incorrectly decoded information blocks by further performing operations comprising: recursively calling a decoding function, wherein in each of a plurality of recursions of the decoding function, pairs of input parity blocks are cyclic shifted and XOR’d together.
Claim 25 (Currently Amended): The method of claim 1, wherein each bit of each block of the             
                N
            
         parity blocks is the result of the XOR operation on the corresponding bits of the respective set of             
                m
            
         words used to generate [[that]] the block. 
Claim 26 (Currently Amended): The network device of claim 10 wherein each bit of each block of the             
                N
            
         parity blocks is the result of the XOR operation on the corresponding bits of the respective set of            
                 
                m
            
         words used to generate [[that]] the block. 
 
Allowable Subject Matter
Claims 1-2, 4-11 and 13-26 are allowed. Claims renumbered 1-24.

The following is an examiner’s statement of reasons for allowance:   
During the interview on 18 August 2021, Applicant's representative Jeff Leuschner with the Examiner discussed the Claimed invention especially the function of performing an XOR operation from the m information blocks for obtaining N parity blocks. The Examiner indicated that the claims appear overcome the prior art reference pending further search and examination.

wherein each one of the m words is either the same as a respective one of the m information blocks or a result of a cyclic shift of the respective one of the m information blocks, and wherein for at least one of the N parity blocks: 
at least one of the m words is the result of a cyclic shift of one of the m information blocks, encoding each parity block of the N parity blocks to obtain N encoded parity code blocks; and  transmitting the N encoded parity code blocks”.  
Consequently, Claims 1-2, 4-11 and 13-26 (renumbered 1-24) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
US 20050117557 Ultra-wideband communication apparatus and methods, 	 	Lakkis, Ismail. Fig. 36 and SUMMARY OF THE INVENTION.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Allowability Notice 20210820
 

Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov